Title: James S. Gaines to Thomas Jefferson, 3 September 1811, with 14 October 1811 postscript
From: Gaines, James S.
To: Jefferson, Thomas


            
              
                  Dear Sir 
                   
                     Patrick County 
                     September 3rd 1811
              
		  The State of Virginia which was foremost in her contest for Liberty appear to be the last to enjoy it. for at the close of the war it seems as if she was quite exhausted, and Just nestled herself down under some
			 of the most Corrupt principles of the old regal Government. principles Sir, if persisted in will finally eventuate in the downfall of all that have been atchieved the last hope of the
			 Philanthrophist. you sir predicted thirty th 
                     years ago “that the time would arrive when our rulers would forget right and make interested uses of power and that patriotism would no longer be a shield sufficient for the protection of the Liberties
			 of the people.” the time have I presume already arrived, and your predictions are but too fully verrified. Laws are now passed with impunity, infringing some of the dearest rights of freemen, and
			 there is a most shameful waste of the public money. 
			 
		  I am now Sir, fully prepared, to subscribe to the opinion of my venerable great uncle (the Late Edmund Pendleton) who said “of men advanced to power there is more who would try to destroy Liberty than preserve it.” hence then the necessity of a well organized Government, with suitable checks on the rulers to secure the Liberties of
			 the ruled, with powers so well defined, that public agents will not be able by any forced construction of expediency or implied right to overleap the barriers of the Constitution. I take the
			 Liberty
			 Sir, of enclosing to you what I conceive to be 
                  in my opinion are the most important defects of the Constitution of this State together with a new plan or form of Government which I conceive to be well adapted to the genius of Republicanism in this new
			 place. I have endeavored as much as possible to keep the
			 departments of the Government seperate and independant in such manner that they shall be as so many checks one on the other. 2. that each section of the state shall be equally represented which
			 will
			 include wealth and population, and ballance betwixt the commercial and agricultural parts of the Community. 3. Responsibility the Soul. 4. Economy the Body of a representative Government.
              Be so good Sir, as to give the enclosed a perusal, and write me the result of your deliberations on the subject.  I am Just about to remove myself to Madison County 
                  Bent of Tennessee please to direct your letter to the care of Gabriel Moore attorney at Law of that place
              
              with sentiments of the most perfect esteem and respect I subscribe myself yours &c
                  James S. Gaines
            
            
              
                       
                        Octr 14th 1811
              It grieves me Sir, that I have to trouble you in your Retirement but you must yet Continue to Illumine our political Hemisphere, as the Sun is to the solar Systam, so are you to the political world, altho the Emperor of France Occupy the highest place in the Temple of Mars, as a Statesman & Philanthropist, you sir stand unrivaled, and will Occupy the highest place in the Temple of Liberty.
              Embargo War or submision again present themselves, your measures must again be resorted to, & may now I flatter myself be enforced,—
              if you should think propper to answer me please to direct your L the same to Knoxville I shall give the Postmaster at that place the necessary directions,—your most Obediant servt
              
                     James S Gaines
            
          